11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Weatherford International, LLC and             * From the 385th District Court
Weatherford U.S., L.P.,                          of Midland County,
                                                 Trial Court No. CV55471

Vs. No. 11-20-00255-CV                         * August 31, 2022

City of Midland,                               * Opinion by Trotter, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Weatherford International, LLC and Weatherford
U.S., L.P.